Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4-7 and 12-22 are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
 Applicants’ arguments filed on 08/18/2020, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 08/18/2020, have been fully considered. Applicants have amended claims 4, 7 and 12-20. Applicants have cancelled claims 1-3 and 8-10. Applicants have newly added claims 21, 21, 21 and 22. Therefore, claims 4-7 and 12-22 are subject of the Office action below.
Claim Objections
Claims 21 is objected to because of the use of the same numerical value to recite the same claim 21 three times.  It is recommended that Applicants amend the newly added claim 21, claim 21, claim 21 and claim 22, so that the claims are recited as claim 21, claim 22 claim 23 and claim 24. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5-7 and 12-21 depend from claim 4 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reasons set forth below.
As per MPEP 2173.02, “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claims 4 and 22 are rendered indefinite for reciting the limitation of: i) kidney Klotho (KL) mRNA expression and serum KL protein levels; and ii) arterial collagen and arterial elastin levels, in a control mammalian subject or population, because one of ordinary skill in the art could not reasonably determine the metes and bounds of the limitations in the claims. 

A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over King (Biochem. J., 2012, 441, 453-461, cited in the previous Office action) in view of Chen (Hypertension, 2015, 66, 1006-1013, cited in the previous Office action).
Claim Interpretation
Independent claim 4 is directed to a method of increasing kidney Klotho (KL) mRNA expression and serum KL protein levels requiring the following limitation components, which are: 
1) patiently population, namely, a mammalian subject exhibiting: a) decreased kidney KL mRNA expression and decreased serum KL protein levels; and b) increased arterial collagen and decreased arterial elastin; and 
2) drug being administered, namely, an N-halophenyl-1H-indole-3-carboxamide compound, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier. The carboxamide compound is further limited to an N-halophenyl-1H-indole-3-carboxamide compound that has a halogen (selected from Cl, F, Br or I), on at least one of the 2, 3, 4, 5 and 6-carbon positions of the phenyl ring. The amount of drug being administered is further limited to a therapeutic composition comprising about 0.1 µg/kg to about 100 mg/kg of the mammalian subject body weight.
Independent claim 22 is similar to claim 4, however, claim 22 differs slightly from claim 4 in that claim 22 requires administering an effective amount of a therapeutic composition comprising the carboxamide compound.
Regarding claims 4 and 22, King discloses a method of administering compound H, i.e., N-(2-chlorophenyl)-1H-indole-3-carboxamide (Applicants’ elected compound, see Office action mailed on 07/10/2019),  to model cell lines derived from kidney of opossum (a mammal) and choroid plexus  of rat (a mammal) in order to elevate KL mRNA and KL protein levels. Please see abstract, pages 454-456, under the title “EXPERIMENTAL”, Table 1 and Figures 3-4.
King discloses that absence of KL from mice causes the development of disorders associated with human aging and decreased longevity, whereas increased expression prolongs lifespan. With age, KL protein levels decrease, and keeping levels consistent may promote healthier aging and be disease-modifying. Please see abstract. The kidney and choroid plexus cells were chosen because these two tissues express the highest levels of KL in mammals (see page 457, last ¶ on right column). 
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have considered administering compound H of King to a mammalian subject exhibiting a decreased KL mRNA and KL protein levels, with a reasonable expectation that the administration of compound H to the subject, would elevate KL mRNA and KL protein levels in the subject.
King differs from the invention of instant claim 4 only insofar as King does not explicitly associate KL deficiency with increased collagen and decreased elastin.
Chen is cited because Chen associates KL deficiency with increased collagen and decreased elastin (see abstract). Chen relates to KL deficiency and arterial stiffening in mice, i.e., mammals (see abstract). Similar to King, Chen discloses that the level of KL decreases with age (see abstract). 
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have understood that a mammalian subject exhibiting increased arterial collagen and decreased arterial elastin, would benefit from the administration of an elevator of KL mRNA and KL protein levels (e.g., compound H of King, i.e., Applicants’ elected compound, see Office action mailed on 07/10/2019).
Therefore, at the time the instant application was filed, an artisan of the ordinary skill would have found it obvious to modify King with Chen in order to administer compound H to a mammalian subject exhibiting: a) decreased kidney KL mRNA expression and decreased serum KL protein levels; and b) increased arterial collagen and decreased arterial elastin. This is because: 
A) King discloses using compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019), in order to elevate KL mRNA and KL protein levels in a mammalian kidney and choroid plexus cells. KL levels decrease with age and during progression of age-related diseases. The kidney and choroid plexus cells were chosen because these two tissues express the highest levels of KL in mammals. Please see discussions above.
B) Chen associates KL deficiency with increased collagen and decreased elastin. Chen relates to KL deficiency and arterial stiffening in mice, i.e., mammals. Please see discussions above.
The skilled artisan would have had a reasonable expectation that the administration of compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019) to the mammalian subject, would treat arterial aging and promote healthier aging via increased levels of KL and the correspondence exhibition of decreased arterial collagen and increased arterial elastin in the subject 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 4 and 22, the claimed dosage of the carboxamide compound (e.g., from about 0.1 µg/kg to about 100 mg/kg of the mammalian subject body weight, or an effective amount), is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.  Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claims 5-6, King discloses compound H, i.e., N-(2-chlorophenyl)-1H-indole-3-carboxamide (Applicants’ elected compound, see discussions above).
Regarding claims 7 and 12-21, the recited intended outcome of the method of claim 4 resulting in: i) decreased arterial collagen production (claim 7); ii) increased aortic MMP2 and MMP9 expression  (claims 12, 15 and 18); iii) decreased aortic expression of TGF-β1, TGF-β3, RUNX2 and ALP expression (claims 13, 16 and 19); iv) increased aortic MMP2 and MMP9 and decreased aortic TGF-β1, TGF-β3, RUNX2 and ALP expression (claims 14, 17 and 20); and v) increased DNA demethylase activity and decreased KL gene methylation (claims 21, 21 and 21), are not given any patentable weight because the clauses are simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  Since King and Chen combine to disclose the method of claim 4 (see discussions above), the method of King and Chen, must necessarily produce the same outcomes of recited in claims 7 and 12-21, because each of the recited outcome is a natural process that flows from the person and the administered carboxamide compound. 
Please see MPEP, 2111.04, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). 
Therefore, claims 7 and 12-21 are obvious over King and Chen.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Response to Applicants’ Arguments/Remarks
King reference:
Applicants’ summary of the teachings in King are misleading as it pertains to the relevant factual information relied upon in the traversal of the rejection. The arguments proffered alleged what appears to be the Applicants’ position that King teaches an artisan of the ordinary skill away from administering compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019), to a mammalian subject on the grounds that King discloses: i) high-throughput screening experiments to identify compounds that increased KL expression; ii) in vitro experiments with opossum kidney and Z310 rat choroid plexus cells; iii) in vitro experiments with FGR-transfected cells; and iv) that further optimization would be required before the compounds could be used for in vivo studies. Applicants thus wrongly construed the disclosures in King as meaning King deterred the skilled artisan from administering the compounds to mammalian subjects. Applicants cite King at abstract, in support of the Applicants’ allegation. Please see § B, pages 6-8 of Remarks filed on 08/18/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because King discloses using compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019), in order to elevate KL mRNA and KL protein levels in a mammalian kidney and choroid plexus cells. KL levels decrease with age and during progression of age-related diseases. The kidney and choroid plexus cells were chosen because these two tissues express the highest levels of KL in mammals. Please see discussions above.
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have considered administering compound H of King to a mammalian subject exhibiting a decreased KL mRNA and KL protein levels, with a reasonable expectation that the administration of compound H to the subject, would elevate KL mRNA and KL protein levels in the subject.
Furthermore, nothing in King that deters a person of the ordinary skill from administering compound H to mammalian subjects. An artisan of the ordinary skill would not have construed the fact that King states that optimization would be required before the compounds could be used for in vivo studies, as meaning the skilled artisan is deterred from administering the compounds to mammalian subjects. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. For each application of the compounds in the treatment of a disorder associated with human aging and decreased longevity, the specific amount of the each compound effective to generate the desired therapeutic outcome, can in each case, be optimized by an artisan of the ordinary skill through test series. 
In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
Chen reference:
Applicants further argue on the grounds of what appears to be the Applicants’ position alleging that Chen cannot be employed in order to address the deficiency in the teachings of King because King teaches an artisan of the ordinary skill away from administering compound H to a mammalian subject. Please see § B, page 8 of Remarks filed on 08/18/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants’ allegation that because King teaches an artisan of the ordinary skill away from administering compound H to a mammalian subject, have addressed above. The Examiner applies the same response hereto. Therefore, the use of the Chen reference in order to address the deficiency in the teachings of King, is proper.
Applicants argue alleging what appears to be the Applicants’ position that the Examiner's conclusion of obviousness is based on: i) improper hindsight reasoning; and ii) the experimental results of the Applicants. Please see § B, page 8, footnote #1 of Remarks filed on 08/18/2020.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was filed, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The information regarding the utility of compound H (Applicants’ elected compound, see Office action mailed on 07/10/2019), as an elevator of KL mRNA and KL protein levels, is gleaned from King, wherein King discloses using compound H in order to elevate KL mRNA and KL protein levels in a mammalian kidney and choroid plexus cells. KL levels decrease with age and during progression of age-related diseases. The kidney and choroid plexus cells were chosen because these two tissues express the highest levels of KL in mammals. Please see discussions above.
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have considered administering compound H of King to a mammalian subject exhibiting a decreased KL mRNA and KL protein levels, with a reasonable expectation that the administration of compound H to the subject, would elevate KL mRNA and KL protein levels in the subject.
The information regarding association between KL deficiency and increased collagen or association between KL deficiency and decreased elastin, is gleaned from Chen, wherein Chen associates KL deficiency with increased collagen and decreased elastin. Chen relates to KL deficiency and arterial stiffening in mice, i.e., mammals. Similar to King, Chen discloses that the level of KL decreases with age. Please see discussions above. 
Accordingly, at the time the instant application was filed, one of the ordinary skill in the art would have understood that a mammalian subject exhibiting increased arterial collagen and decreased arterial elastin, would benefit from the administration of an elevator of KL mRNA and KL protein levels (e.g., compound H of King, i.e., Applicants’ elected compound, see Office action mailed on 07/10/2019).
Therefore, at the time the instant application was filed, an artisan of the ordinary skill would have found it obvious to modify King with Chen in order to administer compound H to a mammalian subject exhibiting: a) decreased kidney KL mRNA expression and decreased serum KL protein levels; and b) increased arterial collagen and decreased arterial elastin. The skilled artisan would have had a reasonable expectation that the administration of compound H  to the mammalian subject, would treat arterial aging and promote healthier aging via increased levels of KL and the correspondence exhibition of decreased arterial collagen and increased arterial elastin in the subject 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
Therefore, the rejection of claims 4-7 and 12-22 under 35 U.S.C. 103 as being unpatentable over King and Chen, is proper.
Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629